Citation Nr: 1224075	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  11-31 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disorder and, if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION


The Veteran served on active duty from August 1953 to June 1955.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

In April 2012, the Board remanded the Veteran's claim for further development.  Specifically, the Board instructed that the Veteran was to be afforded an opportunity to present testimony in support of his claim at a hearing before a Board member as per his November 2011 request.  The Veteran was scheduled to appear for such a hearing on June 6, 2012, but he did not report.  In a June 2012 statement, the Veteran's representative asserted that the Veteran no longer wished to participate in such a hearing.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  The Veteran's claim has been returned to the Board.  

In light of above, the Board finds that VA has substantially complied with the Board's April 2012 remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Characterization of the issue on appeal

In a June 2010 rating decision, the RO denied service connection for a low back disorder.  This rating decision was final and binding when it was issued as to all field offices of VA, and it was not subject to revision on the same factual basis except by the Board or by certain designated officials of VA including Decision Review Officers.  38 C.F.R. §§ 3.104(a), 3.2600 (2011).  

The Veteran submitted additional evidence pertaining to his claimed low back disorder in the form of statements from himself and his spouse during the one-year appeal period of the June 2010 rating decision.  Submission of additional evidence during the appeal period does not extend the time limit for initiating or completing an appeal to the Board.  38 C.F.R. § 20.304.  However, it does require consideration by the RO as to whether the additional evidence constitutes new and material evidence to reopen the prior claim, which was final as to the RO when issued and which would "become final" as to the Board and all of VA within one year unless the Veteran initiated an appeal during that one-year period by filing a notice of disagreement.  38 C.F.R. § 3.156(b); see also 38 C.F.R. § 3.104(a), 20.302(a).  In this case, the RO decided, in the January 2011 rating decision, that the additional evidence was new and material evidence, but it denied the reopened claim on the merits.  The Veteran has appealed the January 2011 decision of the RO to the Board.  

In sum, the RO interpreted the Veteran's June 2010 statement as a petition to reopen the Veteran's low back disorder claim which was denied in the June 2010 rating decision rather than a notice of disagreement with the June 2010 rating decision.  Accordingly, the Board has characterized the issue in this case as whether new and material evidence has been submitted to reopen a claim for service connection for a back disorder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  In a June 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disorder.  The Veteran was notified of that decision, but did not initiate an appeal.  The June 2010 rating decision is final.  

2.  Some of the evidence received since June 2010 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 2010 rating decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 20.302(a), 20.304, 20.1103 (2011).  

2.  The evidence received subsequent to the June 2010 rating decision is new and material and the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a),(b) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (the Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

In the decision below, the Board has reopened the Veteran's claim for service connection and, therefore, regardless of whether the requirements of Kent have been met in this case, no harm or prejudice to the Veteran has resulted.  Thus, the Board concludes that the current laws and regulations as they pertain to new and material evidence have been complied with, a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011).  

Service connection for certain diseases, including arthritis (degenerative joint disease), may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).

New and Material Evidence

As discussed above, the RO denied service connection for a low back disorder in the June 2010 rating decision.  Once issued, this rating decision was final and binding as to all field offices of VA, and it was not subject to revision on the same factual basis except by the Board or by certain designated officials of VA including Decision Review Officers.  38 C.F.R. §§ 3.104(a), 3.2600.  As such, new and material evidence must be submitted in order for the claim to reopened and adjudicated on the merits.  

Even though the RO reopened the claim based on submission of new and material evidence and denied it on the merits in the January 2011 rating decision and November 2011 statement of the case, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  Although this claim does not involve a prior final denial by the Board but rather by the RO, the same statutory reopening requirements apply to prior final RO decisions.  Jackson v. Principi,265 F.3d 1366, 1369 (Fed.Cir. 2001).  Therefore, the Board is required by statute to review whether new and material evidence has been submitted to reopen the claim.  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Discussion

The evidence on file at the time of the previous denial in June 2010 consists of the Veteran's DD Form 214, the Veteran's June 1955 separation examination report, an August 1955 marriage certificate reflecting the Veteran's marriage to his current spouse, February 2010 and June 2010 negative responses from the National Personnel Records Center (NPRC) reflecting that the Veteran's complete service treatment records and service personnel records, respectively, were fire-related and, thus, unavailable for review, a June 2010 Formal Finding of Unavailability of the Veteran's complete service treatment records and May 2010 statements from the Veteran.  

In the June 2010 rating decision, the RO denied the Veteran's claim because the evidence of did not show a current back disorder or symptomatology of a back disorder during service or thereafter.  As such, for evidence to be new and material, (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to tend to show that the Veteran has a current low back disorder which is the result of his service.

The evidence associated with the claims file subsequent to the June 2010 rating decision includes a June 2010 statement from the Veteran's spouse and VA treatment records dated in April 2006 and August 2006.  

In the June 2010 statement, the Veteran's spouse asserted that the Veteran has "had lower back problems" since they were married in August 1955.  The April 2006 VA treatment record reflects the Veteran's complaints of low back pain, and he reported that a private chiropractor identified a "slipped disc" after performing an ultrasound of his lumbar spine.  The impression was "suspect degenerative changes of the lumbar spine," although this could not be confirmed because prior x-ray reports regarding the Veteran's lumbar spine had been sent to the private chiropractor.  The August 2006 VA treatment record reflects the Veteran's complaints of low back pain and references a May 2005 VA x-ray report reflecting "grade 1 spondylolisthesis L5-S1 with advanced degenerative [disc] disease and degenerative facets at L5-S1" and "[m]ild degenerative changes at the rest of the lumbar spine."  The Board observes that the May 2005 VA x-ray report is not of record.  

First, the Board finds that the June 2010 statement and the VA treatment records are "new."  The June 2010 rating decision was issued on June 13, 2010, and is date-stamped as distributed by VA on June 18, 2010.  The Veteran's spouse dated her statement on June 28, 2010, and it was date-stamped as received by the RO on June 30, 2010.  Concerning the April 2006 and August 2006 VA treatment records, the Board observes that records generated by VA facilities are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  However, while the April 2006 and August 2006 VA treatment records are dated prior to the June 2010 rating decision, the "printed on" date at the bottom of each page indicates that they were not printed and associated with the Veteran's VA claims file until at least January 2011.  In sum, neither the June 2010 statement from the Veteran's spouse nor the VA treatment records were of record prior to the RO's June 2010 denial of the Veteran's claim, and thus, they are "new."  

The Board also finds that this evidence is "material."  As noted above, evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Board notes that in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The Board finds that the VA treatment records and the June 2010 statement from the Veteran's spouse are related to unsubstantiated elements, i.e., evidence of a current disability and continuity of symptomatology, respectively.  Although the Veteran's spouse is not necessarily competent to state whether the Veteran's current back disorder is causally or etiologically related to his service, she is competent to report symptomatology which she has witnessed the Veteran's experience.  See 38 C.F.R. § 3.159(a)(2) (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Also, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Furthermore, when this evidence is viewed in conjunction with the other evidence of record, including the August 1955 marriage certificate reflecting that the Veteran married his spouse within the initial post-service year, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim in that a VA examination would be required to resolve the issue of etiology and date of onset of the Veteran's diagnosed low back disorder.  See Shade, id.  Therefore, the June 2010 statement from the Veteran's spouse and the VA treatment records dated in April 2006 and August 2006 are found to be new and material evidence and the Veteran's request to reopen the claim for service connection for a low back disorder is granted.  However, as is discussed below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be adjudicated.  

Finally, the Board observes that the April 2006 and August 2006 VA treatment records as well as the June 2010 statement from the Veteran's spouse were associated with the record during the one-year appeal period of the June 2010 rating decision.  If the claim for service connection is ultimately granted based on new and material evidence submitted within the appeal period, then the effective date for service connection will reflect that the new and material evidence was "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  38 C.F.R. § 3.156(b); see Muehl v. West, 13 Vet. App. 159, 161-62 (1999) (holding that, when the VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to section 3.156(b) and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final) (emphasis added); see also 38 C.F.R. § 3.400(q)(1).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection a low back disorder is reopened, and to this extent only, the appeal is granted.


REMAND

Reasons for Remand:  To obtain outstanding VA and private treatment records and to afford the Veteran a VA examination.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In this case, the Veteran and his spouse have consistently asserted that he has experienced symptomatology associated with a low back disorder since he originally injured his back in service, jumping from the back of a vehicle while stationed in Alaska in the spring of 1954.  See e.g., statements from the Veteran dated in May 2010, August 2011 and November 2011 as well as a June 2010 statement from the Veteran's spouse.  Further, the medical evidence of record reflects that the Veteran has a current low back disorder, diagnosed as grade 1 spondylolisthesis L5-S1 with advanced degenerative disc disease, degenerative facets at L5-S1 and mild degenerative changes at the rest of the lumbar spine.  

The Board notes that the Veteran has not been afforded a VA examination to determine whether his current low back disorder is the result of his military service.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  The Court has held that the criteria set forth in McLendon constitute a low threshold.  Id.  

In light of above, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of the Veteran's low back disorder.  

Additionally, it appears that there are outstanding private and VA treatment records which may affect the Veteran's claim.  Specifically, the April 2006 VA treatment record alludes to portions of the Veteran's VA treatment records being sent to a private chiropractor who performed an ultrasound on the Veteran's lumbar spine and identified a "slipped disc."  The Veteran's VA claims file is devoid of any records from a private chiropractor.  The duty to assist obligates VA to obtain these reasonably identified records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records).  

Further, the August 2006 VA treatment record refers to a May 2005 VA x-ray report regarding the Veteran's lumbar spine.  Also, in a May 2010 statement, the Veteran asserted that he has undergone three instances of x-ray testing and an MRI of his lumbar spine at the VA Medical Center in Fargo, North Dakota.  The Veteran's VA claims file is devoid of any VA x-ray or MRI reports concerning the Veteran's low back.  The Board concludes that the RO/AMC must obtain these records and associate them with the Veteran's VA claims file.  See Bell and Dunn, both supra.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC must contact the Veteran and request that he identify all VA and non-VA health care providers that have treated him for his low back disorder.  The RO/AMC must specifically request that the Veteran identify the private chiropractor alluded to in the April 2006 VA treatment record.  Regardless of the Veteran's response, the AMC must obtain and associate with the claims file all records of VA treatment, to specifically include all x-ray, MRI reports and all VA treatment records from the Fargo, North Dakota, VA Medical Center dated after January 2011.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

2.  The Veteran should complete a release for any private treatment records identified by him prior to any attempts to obtain such.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

3.  After the completion of the above instructions, the RO/AMC must afford the Veteran a VA examination to determine the nature and etiology of any current low back disorder(s) that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including his reserve personnel and treatment records, his post-service treatment records, and the lay statements and assertions.

Concerning the Veteran's reported in-service low back injury, it should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.

The examiner should identify all current back disorders.  For each disorder identified, he or she should indicate when the disorder manifested and whether it is at least as likely as not that that the disorder is the result of the Veteran's service, to include his reported low back injury in the spring of 1954.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


